Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the continuation application filed on June 8th, 2020, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1 and 11 are in independent form and these claims (1-22) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is March 30th, 2018.   

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 06/19/2020 (two sets) comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Double Patenting Rejections
5.	The claims 1-20 are rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 10,725,774.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 1-20 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 1-20 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty et al. (US PG-PUB. No. 2018/0210728 A1 herein after Bhamidipaty) in view of Weber et al. (US Patent Application Publication No. 2003/0046308 A1 -herein after Weber), and further in view of Lindblad et al. (US Patent Application Publication No. 2018/0261305 A1 -herein after Lindblad).
Per claim 1: 
Bhamidipaty discloses:
An issue tracking system (ITS) (At least see ¶[0009] – an issue tracking system associated with the project can be evaluated) comprising: 
one or more processors (At least see ¶[0015] -FIG. 1, the computer 105 includes a processor 110); 
one or more non-transitory computer-readable storage media storing sequences of instructions which, when executed by the one or more processors (At least see ¶[0052] -computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), cause the one or more processors to:
interface with a source code management system (SCM) and create a link between an issue of the plurality of issues and one or more SCM-repository events (At least see ¶[0010] -artifacts include project documentation, source code repositories associated with a project, issue tracking systems associated with a project … a number of defects and commits, reports, team, work assignments, and other similar artifacts (event) [emphasis added]); 
receive from the SCM, data pertaining to linked SCM-repository events (At least see ¶[0023] -data source manager 210 is responsible for managing information regarding various artifacts or input elements that may be used by the PMA system to predict a project's maturity. In particular, the data source manager receives information indicative of project artifacts that are associated with a specified project. In the depicted embodiment, the project artifacts include source code repository artifacts 205a, web (or intranet) artifacts 205b, domain knowledge artifacts 205c, and project/team assessment artifacts 205d (such as assessments of one or more other projects related to the particular project to be assessed by the PMA system)); 
process the received data to generate an order for the SCM-repository events to which the issue is linked (At least see ¶[0027] -at least some of the analysis engines 230 may be trained to detect a relative degree to which a particular feature set is present in the specified project and output a weighted feature vector. For example, a sentiment analysis engine (such as sentiment analysis engine 230a) takes as input a description of the issues reported in an issue tracking system associated with the specified project, and may output an indication as to whether there is positive or negative sentiment associated with the project. In one or more embodiments, each of the analysis engines 230 may additionally provide a confidence score regarding one or more feature vectors of its output); and 
concurrently display the plurality of issues, each issue being displayed with issue information and issues having linked SCM-repository events being displayed with linked SCM- repository event information (At least see ¶[0013] -each of the multiple analysis engines may perform an assessment of the project with respect to a particular feature set, and output a weighted feature vector which reflects an extent to which that particular feature set is present in the project. Each weighted feature vector is provided as input to a prediction engine of the PMA system in order to output a prediction of project maturity, which in one or more embodiments includes with a confidence score regarding the predicted project maturity. In certain embodiments, the PMA system may include a classification engine to determine, for each of at least some of the multiple analysis engines, those artifacts to be used as input); 
in response to a user interaction with a card of the plurality of cards that is associated with the issue, display an issue detail interface that includes additional issue detail for the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]). 

Bhamidipaty sufficiently discloses the system as provided above, Bhamidipaty does not explicitly disclose: render a user interface configured to receive user input defining a plurality of issues; the linked SCM-repository event information being displayed according to the order; wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern.  

However, Weber discloses: 
render a user interface configured to receive user input defining a plurality of issues (At least see ¶[070] When the user has completed inputting new issue data in issue entry screen 32, he can click next button 46 to proceed to a second issue data entry screen 56); 
the linked SCM-repository event information being displayed according to the order (At least see ¶[057] - each user's experience with in-store issue tracking system 2 will be based on the order with which they progress the display screens).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include Weber into Bhamidipaty because Weber’s teaching can provide an efficient way to have terminal send issue information to tracking system relating to an issue, where processor stores such information in a database and resolution information of the issues which resolution information, issue information and fixture information may be accessed by users of the system and users may also enter follow-ups to resolutions as once suggested by Weber (please see ¶[014]). 
Bhamidipaty modified by Weber does not explicitly discloses: wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern; in response to a user interaction with a card of the plurality of cards that is associated with the issue, display an issue detail interface that includes additional issue detail for the issue.  

However, Lindblad discloses:
wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern (At least see ¶[0017] - user manipulates the input device to activate the dashboard communication controller while the profile marker is highlighted on the grid in the user interface, and ¶[0072] - the risk data visualization tool 142 generates and displays a grid comprising multiple plots rendered in accordance with the selected plot type. In one embodiment, the grid includes a plot for all [clinical] units combined, as well as individual plots for each [clinical] unit, including [clinical] unit "u3"). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]).
 

Per claim 2: 
Bhamidipaty also discloses:
additional issue detail for the issue includes the one or more SCM-repository events that are linked to the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]).  

Per claim 3: 
Bhamidipaty also discloses:
additional issue detail for the issue includes one or more categories of the one or more SCM-repository events that are linked to the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]).  

Per claim 4: 
Bhamidipaty also discloses:
order is generated according to an order of importance of the SCM-repository events within the SCM (At least see ¶[0013] - each of the multiple analysis engines may perform an assessment of the project with respect to a particular feature set, and output a weighted feature vector which reflects an extent to which that particular feature set is present in the project).  

Per claim 5: 
Bhamidipaty also discloses:
SCM-repository events include one or more: commits, branches; open pull requests; declined pull requests, and merged pull requests (At least see ¶[0010] - Artifacts associated with a project may be structured (e.g., a number of defects and commits, reports, team, work assignments, and other similar artifacts) or unstructured (descriptions associated with defects and work assignment, feedback, documentation, and similar artifacts)).  

Per claim 6: 
Bhamidipaty also discloses:
pull requests are superior in the order to branches and commits (At least see ¶[0030] - computes summary metrics regarding a level of project activity, such as may be manifested by a number of issues opened/closed, a number of code commits (i.e., set of related changes), a number of files changed; a number of project forks (i.e., copies of a source code repository) associated with the project).  

Per claim 7: 
Lindblad also discloses:
grid-like pattern includes one or more columns of cards each column relating to an issue category (At least see ¶[0017] - user manipulates the input device to activate the dashboard communication controller while the profile marker is highlighted on the grid in the user interface, and ¶[0072] - the risk data visualization tool 142 generates and displays a grid comprising multiple plots rendered in accordance with the selected plot type. In one embodiment, the grid includes a plot for all [clinical] units combined, as well as individual plots for each [clinical] unit, including [clinical] unit "u3"). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]).

Per claim 8: 
Bhamidipaty also discloses:
issues having linked SCM-repository events are displayed in a manner to be visually distinct from issues without linked SCM-repository events (At least see ¶[0010] - descriptions associated with defects and work assignment, feedback, documentation, and similar artifacts; also see ¶[0036]).  

Per claim 9: 
Bhamidipaty also discloses:
visual distinction is drawn by displaying a development status indicator to represent the linked SCM-repository event information (At least see ¶[0027] - at least some of the analysis engines 230 may be trained to detect a relative degree to which a particular feature set is present in the specified project and output a weighted feature vector).  

Per claim 10:
Lindblad also discloses:
display of the plurality of issues displays further information about the linked SCM-repository event in response to a user interaction with the linked SCM-repository event information (At least see ¶[0007] - interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]).

Per claim 11: 
Bhamidipaty discloses:
A method for interfacing between an issue tracking system (ITS) and a source code management system (SCM) (At least see ¶[0009]one or more source code repositories associated with the project, an issue tracking system associated with the project can be evaluated), the method comprising the steps of: 
creating a link between an issue of the ITS and one or more repository events of the SCM (At least see ¶[0010] -artifacts include project documentation, source code repositories associated with a project, issue tracking systems associated with a project … a number of defects and commits, reports, team, work assignments, and other similar artifacts (event) [emphasis added]); 
receiving from the SCM, data pertaining to linked repository events (At least see ¶[0023] -data source manager 210 is responsible for managing information regarding various artifacts or input elements that may be used by the PMA system to predict a project's maturity. In particular, the data source manager receives information indicative of project artifacts that are associated with a specified project. In the depicted embodiment, the project artifacts include source code repository artifacts 205a, web (or intranet) artifacts 205b, domain knowledge artifacts 205c, and project/team assessment artifacts 205d (such as assessments of one or more other projects related to the particular project to be assessed by the PMA system)); 
processing the received data to generate an order for the repository events to which the issue is linked (At least see ¶[0027] -at least some of the analysis engines 230 may be trained to detect a relative degree to which a particular feature set is present in the specified project and output a weighted feature vector. For example, a sentiment analysis engine (such as sentiment analysis engine 230a) takes as input a description of the issues reported in an issue tracking system associated with the specified project, and may output an indication as to whether there is positive or negative sentiment associated with the project. In one or more embodiments, each of the analysis engines 230 may additionally provide a confidence score regarding one or more feature vectors of its output); and 
concurrently displaying a plurality of issues, each issue being displayed with issue information and issues having linked SCM-repository events being displayed with linked repository event information (At least see ¶[0013] -each of the multiple analysis engines may perform an assessment of the project with respect to a particular feature set, and output a weighted feature vector which reflects an extent to which that particular feature set is present in the project. Each weighted feature vector is provided as input to a prediction engine of the PMA system in order to output a prediction of project maturity, which in one or more embodiments includes with a confidence score regarding the predicted project maturity. In certain embodiments, the PMA system may include a classification engine to determine, for each of at least some of the multiple analysis engines, those artifacts to be used as input); 
in response to a user interaction with a card of the plurality of cards that is associated with the issue, displaying an issue detail interface that includes additional issue detail for the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]). 
Bhamidipaty sufficiently discloses the system as provided above, Bhamidipaty does not explicitly disclose: the linked repository event information being displayed according to the order; wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern. 

However, Weber discloses: 
the linked repository event information being displayed according to the order (At least see ¶[057] - each user's experience with in-store issue tracking system 2 will be based on the order with which they progress the display screens).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include Weber into Bhamidipaty because Weber’s teaching can provide an efficient way to have terminal send issue information to tracking system relating to an issue, where processor stores such information in a database and resolution information of the issues which resolution information, issue information and fixture information may be accessed by users of the system and users may also enter follow-ups to resolutions as once suggested by Weber (please see ¶[014]). 
Bhamidipaty modified by Weber does not explicitly discloses: wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern.
.  
However, Lindblad discloses:
wherein the display of the plurality of issues displays each issue of the plurality of issues on a distinct card of a plurality of cards and concurrently displays the plurality of issues as the plurality of cards laid out in a grid-like pattern (At least see ¶[0017] - user manipulates the input device to activate the dashboard communication controller while the profile marker is highlighted on the grid in the user interface, and ¶[0072] - the risk data visualization tool 142 generates and displays a grid comprising multiple plots rendered in accordance with the selected plot type. In one embodiment, the grid includes a plot for all [clinical] units combined, as well as individual plots for each [clinical] unit, including [clinical] unit "u3"). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]]).  

Per claim 12: 
Bhamidipaty also discloses:
additional issue detail for the issue includes the one or more SCM-repository events that are linked to the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]).  

Per claim 13: 
Bhamidipaty also discloses:
additional issue detail for the issue includes one or more categories of the one or more SCM-repository events that are linked to the issue (At least see ¶[0036] -prediction engine receives already assessed data (i.e., projects previously assigned an assessed maturity rating) to provide a machine learning model 242. During the testing phase, an unlabeled project is classified according to the machine learning model to output the project's maturity assessment rating, along with (in at least some embodiments) a confidence score regarding that maturity assessment rating (based on order). As the prediction engine 240 receives additional information over time, the engine may continuously improve the model regarding particular features that may be more relevant for predicting the maturity of the project [emphasis added]).  

Per claim 14: 
Bhamidipaty also discloses:
order is generated according to an order of importance of the SCM-repository events within the SCM (At least see ¶[0013] - each of the multiple analysis engines may perform an assessment of the project with respect to a particular feature set, and output a weighted feature vector which reflects an extent to which that particular feature set is present in the project).  

Per claim 15: 
Bhamidipaty also discloses:
SCM-repository events include one or more: commits, branches; open pull requests; declined pull requests, and merged pull requests (At least see ¶[0010] - Artifacts associated with a project may be structured (e.g., a number of defects and commits, reports, team, work assignments, and other similar artifacts) or unstructured (descriptions associated with defects and work assignment, feedback, documentation, and similar artifacts)).  

Per claim 16: 
Bhamidipaty also discloses:
pull requests are superior in the order to branches and commits (At least see ¶[0030] - computes summary metrics regarding a level of project activity, such as may be manifested by a number of issues opened/closed, a number of code commits (i.e., set of related changes), a number of files changed; a number of project forks (i.e., copies of a source code repository) associated with the project).  

Per claim 17: 
Lindblad also discloses:
grid-like pattern includes one or more columns of cards each column relating to an issue category (At least see ¶[0017] - user manipulates the input device to activate the dashboard communication controller while the profile marker is highlighted on the grid in the user interface, and ¶[0072] - the risk data visualization tool 142 generates and displays a grid comprising multiple plots rendered in accordance with the selected plot type. In one embodiment, the grid includes a plot for all [clinical] units combined, as well as individual plots for each [clinical] unit, including [clinical] unit "u3"). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]).

Per claim 18: 
Bhamidipaty also discloses:
issues having linked SCM-repository events are displayed in a manner to be visually distinct from issues without linked SCM-repository events (At least see ¶[0010] - descriptions associated with defects and work assignment, feedback, documentation, and similar artifacts; also see ¶[0036]).  

Per claim 19: 
Bhamidipaty also discloses:
visual distinction is drawn by displaying a development status indicator to represent the linked SCM-repository event information (At least see ¶[0027] - at least some of the analysis engines 230 may be trained to detect a relative degree to which a particular feature set is present in the specified project and output a weighted feature vector).  

Per claim 20:
Lindblad also discloses:
display of the plurality of issues displays further information about the linked SCM-repository event in response to a user interaction with the linked SCM-repository event information (At least see ¶[0007] - interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindblad into Bhamidipaty modified by Weber because display an interactive visualization tool representing the variables and assigned risk scores on an interactive display, and interactive visualization tool allows users of the system to conduct root cause analysis on the data to identify and further understand the causes of potential data integrity issues, which a variable with a higher assigned risk score may indicate a higher risk associated with the variable as once suggested by Lindblad (please see ¶[0007]).
 

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        08/14/2020